John Paul Stevens: We'll hear argument in Johnson against California. Mr. Deixler.
Bert H. Deixler: Justice Stevens, and may it please the Court: This case presents the issue of whether the California Department of Corrections, unlike every other State in the Federal Bureau of Prisons, may continue its more than 28-year, unexamined practice of routine, blanket racial segregation of its prisoners. The unitary practice in question here was applied more than 350,000 times last year, not just to the 40,000 new prisoners entering the California system, but to all 72,000 returning parolees and hundreds of thousands of transfer prisoners such as the petitioner in this case, Garrison Johnson, a petitioner who had been housed for more than 15 years in the California prison system. This unexamined, routine practice effectively erected whites only, blacks only, Hispanics only signs over the portals of the California prison system, and it is a practice which is routed in racial stereotype and the belief that all persons of a race think alike and act alike. California's needless and dangerous policy fails both the strict scrutiny test, which the Ninth Circuit should have applied, and the Turner deference standard, which the Ninth Circuit wrongly applied.
Sandra Day O'Connor: Is California the only State, to your knowledge, to apply this procedure?
Bert H. Deixler: Yes, Justice O'Connor, it is. The--
Anthony M. Kennedy: The... the statistics showed that there were... I'm sorry. I don't have it right at my fingerprints... fingertips... only about 200,000 processing incidents a year, 200,000 people a year to be processed. I take it that includes some people that are being transferred?
Bert H. Deixler: --Yes, correct, Your Honor. In... in the circumstances in this case, Petitioner Johnson, for example, during his 15 years, had been transferred on five separate occasions, and the circumstances which he experienced are not unusual within the California prison system. Indeed, an outside-the-record fact: within the last 3 weeks, he's been informed that he's to be transferred yet again within the California prison system to another facility called Corcoran.
David H. Souter: May... may I put aside for a moment the question of the strength of your argument in transfer situations and simply go to the circumstances of the original receipt of the prisoner for the first time into the prison system? What do the other States... you say California is the only one that... that makes this racial assignment like this. What do the other States do to guard against an... an explosive team-up in... in double-celled prisoners when... when they're taking them in for the first time?
Bert H. Deixler: The circumstances in other States, which we've been able to identify, include a range of... of circumstances, which include... as is available in California under the penal code section, which requires the delivery of a presentence report, together with a commitment order, is analysis on a particularized circumstance basis of the individuals who are coming into the prison and making a... an estimate as to what may occur. Other States use a random assignment circumstance, and giving no consideration whatever to race. And a third group of States apparently consider race as part of an overall or holistic bit of analysis with regard to trying to equalize the prison populations.
Antonin Scalia: Do you know if there are in these other States the same incidents of racial riots or racial killings or racial attacks?
Bert H. Deixler: Well, the best empirical evidence which exists that we're familiar with was reported in the Trulson study, which the dissenters in the Ninth Circuit petition for rehearing en banc relied upon and which the amici have filed with this Court. And in that circumstance, it suggests, over a 10-year study in Texas, that only 5 percent of all of the interracial... of... of all of the incidents of violence in... in the Texas prison system were what was described by Professor Trulson as having racial motivations. And of that 5 percent, only one-quarter, or about 1.2 percent, were interracial circumstances where there had been interracial cellmates involved in the racial violence. And that seems to be, as far as anyone has been able to produce in this case in any part of the record, the best empirical data which might respond to your question, Justice Scalia.
Ruth Bader Ginsburg: Were there any incidents in California's prisons of same cellmates of different races having episodes of violence? Or... this is an old policy. So were there incidents like that that led to the development of the policy?
Bert H. Deixler: Justice Ginsburg, one of the interesting things about the record in this case is that the State of California has been unable to identify a single incident of a... of interracial violence between cellmates. The record is bereft of that kind of information. Rather, they've spoken of information about violence which occurs in more--
Antonin Scalia: Well, they say that that proves that their policy is very effective. I mean, that's-- [Laughter]
Bert H. Deixler: --I think the... I think the record suggests, as at least in the testimony of Mr. Johnson, that it is a de facto segregation system which exists after the 60-day period and outside the transfer 60-day period, and so it would be hard for the State of California to provide... to provide that data.
Anthony M. Kennedy: Suppose you were to prevail in this case and a court were to enter a decree forbidding this practice. A month later, there is an incident in which one prisoner is seriously injured in a... in a prison cell because of the interracial assignment policy. Would that be grounds for rethinking the decree?
Bert H. Deixler: Well, Justice Kennedy, it seems to me that under the Court's strict scrutiny analysis, which in my judgment should have applied here, and under the particularized circumstance test announced in the Lee case in the concurrence, that a circumstance involving a single prisoner in a single prison cell on one occasion ought not to give rise to a systematic change in... in a policy which is rooted in racial stereotype. With regard to those prisoners involved in that particular circumstance, of course, some period of... of segregation would be appropriate as a means of controlling and ensuring that there's not going to be some kind of wholesale racial violence. That--
Antonin Scalia: What is... what is sacrosanct about the... about the constitutional right not to be subjected to racial stereotype? There are a lot of other constitutional rights that people in prison give up. That's one of the consequences of committing a crime and being sent to prison, the most fundamental constitutional right, the right to... to walk around and... and not be seized. Why... why is it that this... this one constitutional right cannot yield to what prison authorities believe is... is a useful, not necessarily essential, but a useful means of... of maintaining order in prison?
Bert H. Deixler: --Well, Justice Scalia, the fundamental teachings on the Fourteenth Amendment of this Court demonstrate that race is different, that the government use of race is presumed to be unlawful--
Antonin Scalia: Oh, it's... it's different from First Amendment rights? Prisoners can't hold news conferences. I mean, there are all sorts of very important constitutional rights that I think are no more important than the Equal Protection Clause which prisoners yield when they're in prison. Now, do we subject the taking away of all of these rights to strict scrutiny when the prison authorities do it? I don't think so. I think we say if it's... if it's the judgment of the... of the prison authorities, we... we generally defer to it.
Bert H. Deixler: --Yes. The Turner standard certainly reflects a consideration by this Court that deference is appropriate with regard to rights which are inconsistent with incarceration.
Sandra Day O'Connor: Well, even First Amendment rights.
Bert H. Deixler: Even First Amendment rights.
Sandra Day O'Connor: Isn't that so?
Bert H. Deixler: Yes, Justice O'Connor.
Sandra Day O'Connor: Which is a terribly important set of rights for individuals, is it not?
Bert H. Deixler: Yes. The First Amendment rights are very important.
Sandra Day O'Connor: Right.
Bert H. Deixler: However, in the context of incarceration, a sacrifice of the right to assembly, the right to correspond in certain circumstances, to contact visits are things which are well within the ambit of what a prison needs to control.
Antonin Scalia: No, I don't think so. I... why would holding a news conference disrupt a prison? It wouldn't. You say it's too much trouble. We don't want news conferences in prison.
Bert H. Deixler: And in... and in the circumstances that the Court's test has been announced in Turner, that's certainly within the ambit of a right which the prison authorities might properly exercise.
Antonin Scalia: And why is this not one?
Bert H. Deixler: Well, because this Court decided--
Antonin Scalia: Because it... it is no... there is no doubt that there are racial gangs in prison, the Aryan Brotherhood and... and Hispanic gangs and... and black gangs. There's no doubt that that exists. Is it--
Bert H. Deixler: --There's no doubt... Justice Scalia, there's no doubt that there are racial gangs in prison, but this policy of California is directed not to the gang aspect of it but to the race aspect. The record is clear that there's a near 0 percent chance that any black person could be housed with any white person, that any white person could be housed with any Hispanic person, without reference to the gang question. And this is a transfer policy which recurs and recurs, five times in the case of... of--
John Paul Stevens: Mr. Deixler, do you think you lose if we apply Turner?
Bert H. Deixler: --No, Your Honor. We believe that even under Turner--
John Paul Stevens: Well, why isn't that the right approach to the case then if that's the... we don't have to meddle with the rules governing the... the conduct of prisons, if you can prevail under that theory?
Bert H. Deixler: --We would... we would be pleased to... to prevail under... under Turner, Justice Stevens. It seems that consistent with the Court's teachings under the Fourteenth Amendment and the most recent considerations by the Court of equal protection and strict scrutiny, that the use of race by California in this context should trigger a strict scrutiny analysis, should lead to an analysis of whether there has been narrow tailoring. But under the Turner test, we believe properly applied, the petitioner should prevail as well. Under the Turner test, it seems that at least two of the four elements which are announced in Turner couldn't possibly be met here. The first one is it seems to be no... there is no reasonable relationship between the government regulation which is at issue and the announced policy. The notion that one can determine by race alone a violent propensity seems irrational, unreasonable, and contrary to the only empirical evidence which exists, the Trulson study.
Anthony M. Kennedy: Suppose you have a population in which 50 percent of all the members of a particular race are a member of a... of a gang, a gang such as we've read about in... in the record, Bloods, Crips, et cetera. 50 percent are members of the gang. Would that allow you to segregate?
Bert H. Deixler: No, I don't think such a statistic--
Anthony M. Kennedy: Is... is that because you don't equate race gangs with race animosity?
Bert H. Deixler: --Well, in fact, in part that's correct, Justice Kennedy. The... the--
Anthony M. Kennedy: And... because it does seem to me that part of your submission, or at least an inference that I drew, was that race-based gangs do not constitute race-based threats. Am I right in saying that that's your submission?
Bert H. Deixler: --Without more, Justice Kennedy, that inference cannot be drawn, and I'll give the Court the example of the Crips and the Bloods--
Anthony M. Kennedy: You mean the inference that the... which inference? That they are or are not a threat?
Bert H. Deixler: --That they are not to the extent that, Justice Kennedy, you're asking whether it is an interracial threat. It is... it is undoubtedly true, taking the example of the Crips and the Bloods, that they are intraracial threats, and indeed prison policy directed towards separating Crips and Bloods because of the... of the intraracial problem is certainly one which would be something that the... the prison system should address.
Anthony M. Kennedy: --assume that a gang poses an interracial threat?
Bert H. Deixler: The... there's no evidence which has been produced in this record which would suggest that the policy can be tied from skin color to gang membership and from gang membership to interracial violence.
Anthony M. Kennedy: I... I asked... I asked about gang membership. Can gang membership be equated with an interracial threat in any significant number of... of gangs?
Bert H. Deixler: Not in the record of this case, Justice Kennedy.
Antonin Scalia: --I don't... you... you don't need it in the record. You... you know what the Aryan Brotherhood is. It... it is a white group that is hostile to blacks in particular, and you know what the Bloods are. It is a black group that... that is hostile to whites. And... and does it take any more than common sense to know that if you put a tattooed member of one group in with a tattooed member of the other group, the likelihood of violence in that cell is going to be greater? And is any more than that needed for... for the... for the prison not to cell them together? Would you acknowledge that at least if the... not just on the basis that one is white and one is black, but if the prison knows that... that one is a member of the Aryan Brotherhood and the other is a member of the Bloods, the prison can refuse to... to assign them to the same cell?
Bert H. Deixler: Yes.
Antonin Scalia: Okay.
Stephen G. Breyer: What is the--
Anthony M. Kennedy: All right. Now... now suppose... I didn't mean to intrude on Justice Breyer, but just following this question, suppose that 50 percent of all the inmate population in a particular small prison is a member of one of these gangs. Then could you segregate on account of race?
Bert H. Deixler: I think on race alone, the prison system would run afoul of the Constitution in making that determination. If it... if race were analyzed in the context of gang membership, as part of an overall analysis of proclivity to violence based upon a series of facts existing in that prison, particularized circumstances, as suggested in the Lee case, I think that would be a proper analysis and constitutional. It's--
David H. Souter: Well, would it be a proper analysis simply to... to separate or not based on gang membership?
Bert H. Deixler: --Yes, Justice Souter.
David H. Souter: No. Your answer to Justice Scalia stands on that. So you would not be making an argument that gang membership is merely a surrogate for race in that case if that were the policy.
Bert H. Deixler: Yes. In that particular case, gang membership is not a surrogate for race. In the California policy, race is a surrogate for gang membership.
David H. Souter: Okay.
Bert H. Deixler: I'd like to reserve the balance of my--
Ruth Bader Ginsburg: May I... may I ask just one question? I understand the... your position that Turner is enough to cover to this, but you're going-in position was that race is different, even different than the First Amendment. And you gave one other example, the Eighth Amendment. It may be convenient, make things easier for the administration of a prison if prisoners are tortured every now and then to keep them in line, but obviously, the Eighth Amendment prevails over that. Is there anything else that you say is... is so fundamental that we don't do it, like torture? And... and you say race segregation belongs in that category. Anything else?
Bert H. Deixler: --Yes. Well, in this Court's opinion in the McKune case under a Fifth Amendment analysis, it was found that that didn't... it was not analyzed under a Turner standard. And even in the Harper case, before the determination of the liberty right being taken under the Turner standard, the Court relied upon procedural due process rights which were exercised in... in the State of Washington with regard to... to the prisoner. I'd like to reserve the balance of my time.
John Paul Stevens: Mr. Clement.
Paul D. Clement: Justice Stevens, and may it please the Court: This case presents the Court with an opportunity to reaffirm that all government policies based on race are subject to strict scrutiny. The deference generally owed to the sound judgment of prison officials does not require this Court to modify its repeated statements that all government action based on race should be subject to strict scrutiny.
Antonin Scalia: We say the same about the First Amendment, don't we? All government actions restricting speech are subject to strict scrutiny. Right? And yet, we allow that to occur in prison.
Paul D. Clement: Well, I think that this Court has recognized in a variety of contexts, including when they have... when justices have made reference to prison policies, that all government actions based on race are subject to strict scrutiny.
Antonin Scalia: Unlike the First Amendment.
Paul D. Clement: The First Amendment obviously has been subjected, at least when you're talking about things other than outgoing prisoner mail, to be subjected to the Turner analysis, but no... this Court has never suggested that the Turner analysis applies to race.
John Paul Stevens: Mr. Clement, will you tell us how the Government would come out applying the Turner analysis in this case?
Paul D. Clement: Absolutely, Justice Stevens. I think if the Turner analysis is correctly applied in this case, this policy does not even survive Turner analysis. I would suggest it's very analogous to the marriage policy that the Court struck down in Turner applying the Turner analysis because there the State identified a concern with inmate marriages and particularly with inmate-to-inmate marriages, and yet they adopted a policy that prohibited all inmate marriages. Here there's a concern that's expressed with newly arriving inmates, about whom California says it knows very little. Yet, it applies its policies to transferring inmates, as well as to returning parolees.
Antonin Scalia: And why should we decide the constitutional question?
Paul D. Clement: Well, I think either one of those would be a constitutional--
Antonin Scalia: Well, it's--
Paul D. Clement: --holding of this Court, and I think either under Turner or under strict scrutiny, it's still equally a constitutional holding. And I think it would send an improper message to suggest that there's some element of government decision-making that is somehow exempt from strict scrutiny. I think in a variety of contexts, this Court, where it generally reviews a government action deferentially... take, for example, jury selection, peremptory challenges. Take, for example, military policy. Take, for example, congressional districting. Those are all government policies this Court generally refuse... reviews under a highly deferential standard. Yet, nonetheless, when it comes to government policies based on race, this Court applies strict scrutiny. And in that sense, I think the racial districting cases provide a very good example because there, generally, as the Vieth case from last term illustrates, this Court is very reluctant to do any review of the districting lines that are drawn. Yet, when race is identified as being the cause for the lines being drawn, as in Miller against Johnson, this Court emphasizes that strict scrutiny applies.
David H. Souter: Is... is there an argument to be made that the reason we make that emphasis and... and an argument for you in this case that there is somehow a greater fragility to... to the effective standards to prevent racial classification than there is to the possibility of enforcing speech rights and so on? Is there something to worry about here more than in the case of... of enumerated rights that... that gets the Turner analysis?
Paul D. Clement: Well, I think that's part of it, Justice Souter. I think one thing is that particularly because of the history of this country and the use of... of race by governments, including in prisons, there is a concern that all government uses of race must be subjected to very heightened scrutiny.
David H. Souter: Yes, but there's a pretty frightening history about speech restriction too.
Paul D. Clement: Well, again, I think, though, that there is almost a uniquely pernicious history involving race in this country, and I think, again, it is completely wrong to suggest that somehow prisons were exempt from that history. To the contrary. Throughout the Nation before Brown against Board of Education, it was common for prisons to be segregated on the basis of race.
Antonin Scalia: --This is not a permanent segregation in these California prisons. It's just temporary, isn't it? How long does it last?
Paul D. Clement: It lasts 60 days, is the best evidence.
Antonin Scalia: Until... until they... they have assurance that... that the individuals are... are not members of a gang and likely to, in... in their view, commit racial violence if... if co-celled with another prisoner.
Paul D. Clement: With respect, Justice--
Antonin Scalia: If it were permanent, your argument about this, you know, this is a long tradition of our prisons. We... we keep the blacks and the whites separate. That... that's not what they're doing in California. It's a temporary... it's a temporary measure.
Paul D. Clement: --With respect, Justice Scalia, in Lee against Washington, this Court upheld the integration not just of the Alabama prisons, but the Alabama jails, and the evidence before the Court there... and this is clear from the three-judge opinion... is that the average stay in the Birmingham city jail was 7 to 15 days. Nonetheless, this Court said that 7 to 15 days of racial segregation was too much.
David H. Souter: Okay, but we didn't announce a standard.
Antonin Scalia: That was for the whole stay.
Paul D. Clement: Well, that's true, Justice Souter. I mean, I think if you look at Brown against Board of Education itself and you look at the various per curiam opinions that this Court issued in the wake of Brown v. Board, I don't think any of those decisions have a hallmark of being elaborate about the standard of review that the Court has applied. Nonetheless--
Antonin Scalia: What does 7... what does 7 to 15 days have to do with anything? It was for the whole stay that they were segregated. The stay may have been short, but the fact that during their entire period they were segregated showed that there was no other purpose to this thing except to keep the races separate. Whereas, here, they are kept separate for... for the time which the California prison believes it needs in order to assure that there won't be violence, and once that assurance is given, the races are... are mixed. That's a totally different situation.
Paul D. Clement: --With respect, Justice Scalia, I disagree. The entire time these prisoners are kept at the reception center, which is a separate part of the facility where the incoming inmates go, that entire time they are segregated on the basis of race. Now, the Bureau of Prisons, for example, has a similar entry section in its various prisons. It's called the admissions and orientations process, and there, using the presentence reports that are provided for by California law, the Federal officials evaluate prisoners and their risk levels and have no need to segregate those prisoners on the basis of race.
Ruth Bader Ginsburg: One of... one of California's response said, well, the Feds have mostly income tax evaders, maybe some drug dealers, but the State prisoners are the real tough guys, the real violent criminals. So--
Antonin Scalia: They have a high class of felons in the Federal prison basically.
Paul D. Clement: With respect, Your Honors, that misdescribes the... the population of the Federal prisons. Part of where I think they get off on the wrong step is they do their analysis only on the offense of conviction. But a lot of the individuals in the Federal prisons are, say, for example, convicted felons who are convicted for felony in possession. And the underlying felony that led them to be, say, a 924(c) defendant was a violent felony. And so we... there are also agreements by which the Bureau of Prisoners, on request from States, will house the State's most violent criminals. So I think that's an unfair description of what the Bureau of Prisons policy... or population looks like. And I think the fact that the Bureau of Prisons and virtually every other State that's looked at this issue has found a mechanism to deal with the problem of incoming inmates without resorting to race is a powerful indication that this kind of use of race is unnecessary. And the problem with applying Turner, rather than strict scrutiny, I think is well illustrated by this case and this policy. This is a policy that is expressly acknowledged to take race into account, and it is nowhere written down. If you pull the Department of Correction manual for the California prison system, there's a 94-page chapter on the classification of inmates. Yet, this policy doesn't appear there. It's an unwritten policy. Justice Ginsburg, you asked, well, was this policy introduced in response to specific incidents of violence in a cell. The answer to that is unknowable because nobody even knows how long this policy has been in place. The official responsible for administering it acknowledged it's been in place for 25 years.
Sandra Day O'Connor: Why... why does that affect the Turner analysis? I'm sorry. I don't understand.
Paul D. Clement: What I'm suggesting, Justice O'Connor, is what the... the application of Turner to this policy allowed. It's to allow an unwritten policy where... of uncertain origins--
Sandra Day O'Connor: I thought you told us earlier it wouldn't survive Turner. I... I don't understand your argument.
Paul D. Clement: --Well, it wouldn't survive a proper analysis under Turner. That is correct. But the... the court of appeals here, applying its version of Turner, upheld this policy. And I think one way of looking at the choice between Turner and strict scrutiny is whether there is a greater threat that frequent judicial approvals of prisons' use of race will have the effect of diluting the strict scrutiny rigor or whether frequent disapprovals of prisons' use of race will have the effect of undermining the Turner deference. And the concern of the Federal Government is exactly that, that by having race policies evaluated under Turner, there will be a necessary temptation to bump up the Turner analysis in a way that strikes down racial policies.
John Paul Stevens: You're concerned about evaluating prison race policies. Are there any other prison policies in the country that adopt a racial test like that?
Paul D. Clement: Well, I think... I think California... it's... it's best described as California is one of at most a couple of States that have a comparable cell-based policy of segregation. And so I think it really is kind of the outlier in terms of that analysis. Now, there may be situations... and we think strict scrutiny can account for them... where States want to take race into account in particularized circumstances. And I think testing those under strict scrutiny is the proper mode of analysis.
Anthony M. Kennedy: Your--
John Paul Stevens: Thank you, Mr. Clement.
Paul D. Clement: Thank you, Your Honor.
John Paul Stevens: Mr.... Ms. Grunder.
Frances T. Grunder: Justice Stevens, and may it please the Court: Turner's unitary deferential standard of review balances inmates' rights with the exceptionally dangerous and difficult job of running a prison. The Turner standard applies here because the need for prison deference doesn't change with the nature of the right asserted. California is Ground Zero for raced-based prison and street gangs. The Aryan Brotherhood, the Black Guerilla Family, the Mexican Mafia, and the Nuestra Familia--
John Paul Stevens: Is there any evidence in the record that the initial placing of two inmates in the same cell has ever had... has ever produced a racial incident?
Frances T. Grunder: --In the reception center, Your Honor?
John Paul Stevens: Pardon me?
Frances T. Grunder: In the reception centers?
John Paul Stevens: Yes.
Frances T. Grunder: No, because the... the inmates are not interracially housed.
John Paul Stevens: You've never tried it.
Frances T. Grunder: There's nothing in the record, Your Honor. The policy has been in effect for a considerable length of time, and... and during that time, they have not interracially housed inmates in the same cell. I think it's important to remember here that the policy only applies in the reception center areas and in the cells.
John Paul Stevens: But it applies in the reception center area for someone who has been transferred as well as the... an initial incarceration.
Frances T. Grunder: It's a very shortened period for a transferee. It's only 14 days under the California regulations, and it only applies if they are put in a cell. If there is someone who is eligible to be housed in a dormitory, that is, somebody who has been convicted of a less violent offense or they have more information about, then the dormitories are fully integrated, as well as every other aspect of the reception center.
David H. Souter: But... I'm sorry. Even in the case of... of housing in cells, what's the justification for it? The argument is... excuse me... on the initial intake, we don't know enough about them. Well, on... on the transfer, you've had plenty of time to know about them. Why is it justifiable even for 14 days on... on the transfer?
Antonin Scalia: That's what I don't understand too. That... that's really what most troubles me about this case. Why... why do you do this to the transferees at all?
Frances T. Grunder: There's a... there's a couple of reasons, Your Honors. First of all, as much as you may know about the transferring individual, you may not know the information about their prospective cellmate at the transfer institution because they may be somebody who's a newly received cellmate, somebody who is going through a reception center process themselves.
David H. Souter: Well, unless you house them with the cellmate, what are you going to learn from segregating them for 14 days?
Frances T. Grunder: What happens when they arrive at the receiving institution is there needs to be time for a record review. The records do not arrive at the exact same time as the inmates. And so they convene a classification committee and at which point they review the records.
David H. Souter: Well, if we have a choice between segregating by race and speeding up the delivery of records, isn't it constitutionally preferable to get the records delivered on time?
Frances T. Grunder: The records need to stay with the inmate at the old prison until the inmate leaves on the bus for the new prison because--
David H. Souter: Why? Don't you have xeroxes? [Laughter]
Frances T. Grunder: --Well, in the case of California, there's over 165,000 inmates. In Mr. Johnson's case, his records probably are many, many banker's boxes full of records. So that's the type of--
Anthony M. Kennedy: When... when... there's a transferee from prison A to prison B and he goes to the reception center. Does that transferee get housed with other transferees or is he also housed, from time to time or often, with new entrants into the system?
Frances T. Grunder: --He may be housed with new entrants into the system and that... that's the reason--
Anthony M. Kennedy: So... so as to one-half of the people in that... in that instance, you don't know what the other inmate's record is.
Frances T. Grunder: --That's correct, Your Honor. And I would like to--
Antonin Scalia: You could house transferees only with other transferees, I assume.
Frances T. Grunder: --That's--
Antonin Scalia: Is that... is that too hard to figure out?
Frances T. Grunder: --That's possible, Your Honor. That currently is not the practice, but that is possible.
Sandra Day O'Connor: Ms. Grunder, is this policy a... an unwritten policy of California?
Frances T. Grunder: It is... yes, it is a practice. I wouldn't characterize it a policy. It's a practice.
Sandra Day O'Connor: An admitted practice but not written.
Frances T. Grunder: That's correct, Your Honor.
Sandra Day O'Connor: And is... does any other State have such a policy, written or otherwise?
Frances T. Grunder: Yes, they do, Your Honor, and I would like to address that. The two largest States of inmate population, California and Texas, together comprise about 300,000 inmates, which is about 20 percent of the total inmate prison population in the United States, including the Bureau of Prisons. Those two States have a similar policy. In addition, Oklahoma--
Sandra Day O'Connor: What is the Texas' policy? Is that--
Frances T. Grunder: --Yes, I believe it is, Your Honor. When Texas was subjected to the integration decree, the one area of the prison that was not part of the decree that they did not require them to integrate was the area that is the equivalent of our reception center. There... there in--
Antonin Scalia: Is in the briefs? I don't remember it from the briefs. Did... did you discuss this in--
Frances T. Grunder: --Yes, Your Honor, it is in the briefs. It's... it has to do with the Trulson study, and the Trulson study indicated that the intake diagnostic centers of Texas were not required to be integrated.
David H. Souter: All right. If we... if we exclude Texas and California, on your recording, we've still got 80 percent of the... the prison population in the United States, and apparently neither the Federal prisons nor any State does... apart from Texas, has this policy. Why... I mean, how do you account for the fact that there doesn't seem to be any evidence that... that they are having explosive incidents involving new members based upon racial animosity?
Frances T. Grunder: Your Honor, actually there's another State, Oklahoma, which has a very similar policy that says that--
David H. Souter: Okay. We've still got 47 States left. [Laughter] How... how do you explain the fact that... and... and some of them don't have your racial problems. There's no question about it. I come from one that does not. But some do. And... and how do you explain the fact that there is no sort of confirmatory record of what happens when you don't follow your policy?
Frances T. Grunder: --Well, I think the answer is that they don't have the same problems that California has. California has the most prison gangs, the... they are race-based. It's an extraordinarily difficult situation. And even the Bureau of Prisons takes race into account when it balances its prisons and that's in the United States' brief.
Ruth Bader Ginsburg: May I go back to Texas? Because one of the pieces of information that was featured by the other side was this study in Texas that showed a decline in interracial violence when there was an increase in racial integration. So that empirical study showed just the opposite, that when you integrate, you get less violence than when you separate.
Frances T. Grunder: Yes, Your Honor. The Trulson study, however, only looked at inmates after they had left the reception center, only looked at inmates in... in the integrated settings of the prison, equivalent to the areas that California integrates. So we don't dispute that once you have enough individualized information about an inmate, then you can house them according to an individualized information.
Ruth Bader Ginsburg: On the individualized, there was something that I didn't grasp. You say we don't know anything about these people, so we have to have that 60-day period to find out about them. The presentence report we're told accompanies the conviction, the prisoner's conviction. So the presentence report will have a fair amount of information about the offender, will it not?
Frances T. Grunder: It would have a fair amount of information. However, in California, the presentence report does not always accompany the inmate and frequently does not. It follows some period of time later from the county.
Ruth Bader Ginsburg: But again, that's the kind of administrative problem that would seem easily fixable. I thought the... the rule or the regulation was that the presentence report is supposed to accompany the conviction.
Frances T. Grunder: But the fact of the matter is, Your Honor, the counties aren't preparing the presentences... presentence reports in a timely fashion, and... and they're not sending them--
Ruth Bader Ginsburg: Well, maybe something should be done about that.
Frances T. Grunder: --Yes, with the counties, perhaps. But another issue with the presentence report is it doesn't deal with in-prison behavior, and that's what the prison officials need a... need time to take a look at, is how the inmate is going to react once they get in the prison environment, which is a wholly different environment than a jail environment.
John Paul Stevens: May I ask what's probably a stupid question? We're concerned, I suppose, about say, a black prisoner who's just coming into prison for the first time and you hope he won't join one of the black gangs. So wouldn't the safest thing to do for the first 20 days is to put him with a cellmate who's not black?
Frances T. Grunder: No, Your Honor, because in prison the animosity between the gangs is purely race-based, and that inmate may be subjected--
John Paul Stevens: Between the gangs. But I'm assuming a new prisoner who you have no information about. Do you presume he's a member of a gang or presume he's somebody who may not be a member of a gang?
Frances T. Grunder: --There's not a presumption that the person is a member of the gang. But there is a presumption--
John Paul Stevens: Well, if he's not a member of the gang, isn't the danger that he'll become affiliated with the gang increased by insisting on putting him with the same race as... as he is?
Frances T. Grunder: --That may be, but there is also a danger that if he is housed interracially and subjected to gang pressures on the yard, that he will then be in a situation to go back to his cell, when the door is closed and the lights are out, and commit violent acts upon his cellmate at... because of pressures that he's receiving from members of his own race.
John Paul Stevens: Of course, you... you have never... no evidence that that's ever happened because you've never tried it.
Frances T. Grunder: In the reception centers, no. The... it has been a policy of not cross-racially housing the inmates in the cells only. That's correct, Your Honor.
David H. Souter: You... you said a second ago that there's a significant difference between the conditions in the jails and the conditions in... in the prisons. Is that significant difference the... the organization of... of racially based gangs in the prisons as distinct from the jails?
Frances T. Grunder: Yes, I think that's true. And there's also a difference I think in the attitude of... of the inmates when they're in... in a state of flux in a jail as opposed to when they arrive to serve their many years-long sentence, in the case of Mr. Johnson, 37 years to life. And then I think the reality sets in and... and things do change. Prison is very different.
David H. Souter: Apart from the gang situation, is there reason to think that their minds change in the sense of inclining them to interracial violence simply because they say, gee, I'm in for a long time?
Frances T. Grunder: Yes, I... I believe it is.
David H. Souter: And do we have any evidence to that effect?
Frances T. Grunder: Well, the reality in prison is that people are pressured to join gangs and to... you either hang with your own or you don't and--
David H. Souter: But that... I mean, that goes back to the gang membership situation. It seems to me that's your strongest argument.
Frances T. Grunder: --Yes, it's true. But even for members... people who are not actually members of the gang are subjected to the gang pressures. For instance, if... if there was going to be a fight, a planned fight, that was going to break out on a yard, members of a prison gang would tell members of... of their same race that once the fight breaks out, you better be with us because if you're not, we'll deal with you later. And that's even for people who aren't gang members. So the racial pressures in prison are very, very severe. Something--
John Paul Stevens: But it still seems to me that a new inmate is more likely to be subjected to that pressure with the... his cellmates than with somebody out in the yard.
Frances T. Grunder: --And he may well be, Your Honor, but what--
John Paul Stevens: And it seems to me insurance against him joining a racial gang is cell... cell him with somebody who's not of the same race.
Frances T. Grunder: --But you... but to do that would be to invite danger to the... to the other inmate. The... the level of interracial violence in prison is high, and that can't be disregarded. And if we weren't here today--
Ruth Bader Ginsburg: How does it compare to intraracial violence?
Frances T. Grunder: --There hasn't, as... as we've talked about, been a problem with interracial violence in the cells because they're not housed that way. There are problems with--
Ruth Bader Ginsburg: I mean--
Frances T. Grunder: --In general.
Ruth Bader Ginsburg: --overall.
Frances T. Grunder: There are some problems with intraracial violence, but they're generally more founded in personal relations as opposed to a race-based... you know, some other sort of animosity. The same sort of reasons that people have fights on the outside--
Ruth Bader Ginsburg: But there... is there any figures on the prison population as a whole, the incidents of interracial violence as opposed to intraracial violence?
Frances T. Grunder: --No, Your Honor. In this case there's... it's not in the record.
Ruth Bader Ginsburg: And do we know... does this record tell us what happens after the 60 days? To what extent where there are double cells, does the same race policy, although not formally adopted, continue? After the 60 days, what is the incidence of different race double-celling and same race double-celling?
Frances T. Grunder: What we do have in the record, Your Honor, is that the policy and the practice does not apply after the 60 days. Inmates are allowed to request a cell together and can choose their own cellmates so long as the other cellmate agrees.
Ruth Bader Ginsburg: So we just don't have any information whether this line between the 60 days is imaginary.
Frances T. Grunder: We do, Your Honor. The... it is not... it does not happen outside of the reception center cell practice. Once they get to their permanent housing assignment, they may choose their own cellmates.
David H. Souter: When... when they do choose that, do you respect a choice to cell with... with another member of... of the... of... do you respect the choice when two members of a gang want to cell together?
Frances T. Grunder: Two members of the same gang?
David H. Souter: Same gang.
Frances T. Grunder: It... it would depend on if they are... what level of gang membership they are. California has a very complex system for what... doing what they call validating gang membership. If they are a validated gang member, generally they are sent to a special prison, and yes, they are housed with members of their own gangs in a very high security setting.
David H. Souter: Do you... do you have a... do you have any record of... of requests by different... members of different gangs to cell together?
Frances T. Grunder: We don't have any record of that, but I... I can tell you that if members of opposing gangs were to request a cell together, first of all, they would both have to agree, which would be highly unlikely, and there... it would probably be viewed with a bit of suspicion as to what was going on. But maybe if... if they had disavowed their gang membership and... and these particular people could get along, it would certainly be considered. The... the object, once they get to the permanent housing, is cellmate compatibility. So there are a lot of things that are looked at.
Sandra Day O'Connor: --Ms. Grunder, do you agree with opposing counsel that even if evaluated under the Turner rule, properly applied, that California's policy would not survive?
Frances T. Grunder: I do not agree with counsel. I believe that the Ninth Circuit did properly apply the Turner standard in this case and that California would pass and does pass the Turner test in this case.
David H. Souter: It wouldn't... it wouldn't pass if... would it, if we do not accept your argument that California cannot efficiently get records sent along with inmates so that, at the time at least of transfers, the prisons are in a position to know what they're getting? If we... if we say, look, we're not going to accept the argument from administrative efficiency, then you can't survive Turner, can you?
Frances T. Grunder: Well, it may be more than just administrative efficiency because every prison is different and there are different gang pressures at each prison. And I think it's important for the prison to be allowed an opportunity to bring that transferred inmate in and look at them and how they're going to fit into that prison and have a chance to evaluate their records. It's true that--
David H. Souter: Well, that's--
Frances T. Grunder: --I'm sorry, Your Honor.
David H. Souter: --No. I don't want to cut your argument short, but here's what's bothering me. I... I can see there's a possible plausibility in what you're saying, but in fact is that the reason? Is there any evidence in the record to the effect that that is necessary in transfer situations?
Frances T. Grunder: The officials have deemed that that is an appropriate policy. I think the record is a bit scant in this case.
David H. Souter: Okay. Look, if... if we accept that officials have deemed it, we will not have many arguments in... in this Court. I mean, they will be over before they start. I... I mean, we've got to have something more than simply the decision under attack. Is there anything more in this case in... with respect to the transferee situation?
Frances T. Grunder: Not with respect to the transferees, Your Honor, and it's true that the transfer policy certainly is more in jeopardy under the Turner standard. But the... the overall policy of considering race when there is a... a lack of information certainly would pass the Turner standard and should pass the Turner standard as it was properly applied by the Ninth Circuit.
Ruth Bader Ginsburg: You said that--
John Paul Stevens: May I ask just one other question about the... the purpose you're trying to achieve? Is it to protect the two inmates who are first celled together from fighting with one another, or is it to avoid the danger that one of them will somehow start a riot later on in... in the general prison population?
Frances T. Grunder: It's multi-fold, Your Honor.
John Paul Stevens: It's what?
Frances T. Grunder: It's multi-fold. The purpose is multi-fold. First, yes, it is to protect the inmate from... from having harm done to him in the cell, which is a very difficult area to protect. It's a small area and not easily visible into the... into the cell directly. Also, that's where they sleep, so at some point the lights will be out. So it's a very difficult situation. Also, they're afraid... and this is in the record from the testimony of the officials... that there will be a ripple effect and that interracial violence, if they were to cell them together, would spill out onto the yards and create the exact ripple effect that Turner... is one of the considerations in the Turner test.
Ruth Bader Ginsburg: --There was something--
John Paul Stevens: May I ask... excuse me. Go ahead. I want to ask one other question. You... you mentioned the Texas system and you discussed it in your brief. Is that correct? I didn't find it in your discussion as to the Texas case.
Antonin Scalia: --Where is it?
Frances T. Grunder: Yes, Your Honors, at page 41 of the brief. It would be the... the second paragraph where they examine double-celling only after initial screening.
John Paul Stevens: I see.
Frances T. Grunder: And also note 13 of the Trulson study indicates that it did not apply in Texas' equivalent of California's reception centers. The Turner standard is the appropriate standard here because it does give the prison officials--
Ruth Bader Ginsburg: --Let... let me ask--
Frances T. Grunder: --I'm sorry.
Ruth Bader Ginsburg: --about that standard at least as the Ninth Circuit applied it. They said that you presume the practice constitutional and the challenger has the burden to show that if there were no segregation by race, that violence would not increase. Now, how does someone go about proving that negative?
Frances T. Grunder: Well, in this case the inmate put forth no experts of any kind. There was an opportunity for the inmate to rebut the evidence put forth by the prison officials, and... and there was no evidence submitted. So in this case he didn't--
Ruth Bader Ginsburg: But how would an inmate who was objecting to this racial segregation go about proving such a case? You said one would have to rely on experts.
Frances T. Grunder: --That would be one way, Your Honor.
Ruth Bader Ginsburg: And so one could put in that Texas study, but you said that wouldn't be good enough.
Frances T. Grunder: Well, the Texas study doesn't... doesn't apply to the initial intake process.
Ruth Bader Ginsburg: So you... you... supposing an inmate who would have to call a bevy of experts that he has no wherewithal to... to pay for... I mean, you are essentially saying an inmate cannot challenge this policy.
Frances T. Grunder: No, Your Honor. Actually this policy was applied in a California case after the Johnson case was decided in California to strike down a race-based prison policy. So there... there certainly are instances when the inmate could--
Ruth Bader Ginsburg: Well, I asked how would an inmate prove this, and you said you would need experts. So for experts, you need money to pay experts. How does an inmate do that?
Frances T. Grunder: --Well, the same way the inmate would do it in any other litigation that is brought by an inmate. The burden is on a litigant to prove their case, and it doesn't change because that litigant is in prison.
Stephen G. Breyer: Now, why... why should you use the Turner standard? The Turner standard says to the prison, you can do this as long as you have a modestly good reason. Strict scrutiny says you have to have a very good reason. With free speech, of course, people understand prisons are different. Of course, people's speech rights will be controlled and it won't hurt the rest of society. With racial discrimination, as you heard your opponents argue, it's a terrible symbol, a symbol that we would tolerate without the best of reasons discrimination, invidious discrimination, based on race, which is divisive to the whole society. Now, that they say is a very good reason for not applying the Turner standard but, rather, applying strict scrutiny, which gives you freedom to discriminate on this basis if you can prove you really have to.
Frances T. Grunder: Unlike in a non-prison setting, there aren't other rights to be balanced. In the prison setting, not only are you balancing the inmate's right to be free from discrimination, but you're balancing the... the rights of all inmates to be free from harm, and as well as the prison officials' duty to protect them from harm. And that is what--
Anthony M. Kennedy: That... that same argument could have made in... in arguing about racial segregation in the schools and... and in the military and everything else. That's... that's not an acceptable answer.
Frances T. Grunder: --Well, there's... there's no... the prison officials here have an affirmative duty to protect the other inmates under the Eighth Amendment, and--
Antonin Scalia: Do you accept that this is invidious discrimination on the basis of race? What... what... why... why do you think it's invidious?
Frances T. Grunder: --We don't think it's invidious, Your Honor. As a matter of fact--
Stephen G. Breyer: It's not affirmative action.
Frances T. Grunder: --This is not affirmative action, no. It is not invidious, Justice Scalia. It is simply one consideration of race to control violence in prison, and as the Bureau of Prisons uses in... in its prisons, they in the United States' brief say that they consider race to maintain racial balance in their prisons for the purpose of diversity. California also considers race in maintaining racial balance in its prisons, not primarily for the purpose of diversity, but for prison safety to make sure that no one group takes over a prison, thus putting members of another group in a vulnerable situation. There are many circumstances when... when race should be--
Antonin Scalia: Is that... is that invidious?
Frances T. Grunder: --No, it is not, Your Honor.
Antonin Scalia: Is it affirmative action?
Frances T. Grunder: No. There are many instances in which race needs to be considered on a day-to-day basis in prison. For instance, when the prisoners line up to go to the exercise yard, if 10 white prisoners line up first and the 11th prisoner in line is an African American, it would be extraordinarily ill-advised to release those prisoners in the manner in which they have lined up to go to yard. It would require some reshuffling and maybe even some shifting of prisoners from yard to yard based on their race because to do that would put the minority member at extreme risk. Turner is the appropriate test here because courts--
Anthony M. Kennedy: I... I... this may... may be important to me for understanding your argument. I... I didn't quite understand the hypothetical. You... you want him to keep the place in line or it's dangerous for him to keep the place in line?
Frances T. Grunder: --It would be dangerous for the officer to release the inmates onto the yard in the manner that they had self-arrayed because then you would put 10 members or more of one group on the yard and then introduce another member to the yard who was not a member of that group, and that would be very dangerous for the... the sole person on the yard.
Antonin Scalia: And do... do other prison systems adopt similar policies to try to keep the races mixed generally in--
Frances T. Grunder: Yes, they do, Your Honor. As I pointed out, Bureau of Prisons being one. As a matter of fact, the U.S. Department of Justice's National Corrections Institute statistics... and this is not a part of the record... indicate that 96 percent of all States separate prisoners based on disruptive group or gang orientation. So California is not alone in that. It's a... it's done to prevent violence to other prisoners. In sum, Turner is the only test that provides the flexibility that prison officials need to safely manage their prisons and protect inmates from harm. The Court should apply it here and affirm the lower court. Thank you.
John Paul Stevens: Thank you, Ms. Grunder. Mr. Deixler, you have about 3 and a half minutes.
Bert H. Deixler: The... the hypotheticals presented by the State of California, when applied in the context of this case, demonstrate the danger of this position of segregation. The petitioner in this case is not a gang member. He's been in the California prison system since 1987 and before. When he reported to the inmate reception center at Chino in 1987, he had already three presentence reports which are reflected in... in the record of this... of this case at the joint exhibit 259. He's been transferred five times since then... since then. There's no record of his having had interracial violence ever during the time that he was in prison. And it is his view, as articulated in his deposition at page 109 of the joint appendix, that he is put into peril because he is an African American who is unable to cross race lines and unable to reach out for support in a heavily racialized setting for other persons who are not African Americans and who are not gang members. So he's been marginalized and treated, based upon his race, in a de jure way when he's transferred for the 60-day period. And incidentally, the reference to a 14-day period is not borne out by the record. The regulation in the State of California specifically provides that this organization or evaluation group has to convene within 14 days, but not have to reach a decision with regard to transfer characterization and classification in 14 days. But... but the petitioner in this case, because he's black and has no opportunity to cell initially with a white person or a Hispanic person, is then confined to being in this small group of African Americans who are not gang members and who are unable to have an affinity group in which they will feel safe within the California prison system. The California--
Antonin Scalia: The same thing would happen to a white. It's not because he's black. I mean, this... right?
Bert H. Deixler: --Yes. A white--
Antonin Scalia: He'd be able to make the same argument.
Bert H. Deixler: --A white who, for reasons of safety, wished to house with an African American, would be denied that opportunity under California's policy, and the same with an Hispanic who felt it safer for him to house with a black. He could not cross racial lines based upon the evidence in this case, Justice Scalia. That's correct. And the danger which is created in my judgment by a reliance upon a Turner standard in this circumstance is that all that needs to be done is a little bit more of tinkering with the idea of the equivalence between race and gang which cannot exist in this record. And were that to happen, we will create a circumstance where the very arguments rejected in Lee, indeed the very argument advanced by the State of California in this case, will once again be raised time and again, and we will be faced with a circumstance not too far down the slippery slope where, for convenience or for other reasons or for purely invidious reasons, States will be able to return to an era of segregation. This Court's history has demonstrated a commitment to march the country away from the road of segregation, and there should be no turning back. This is a case in which the Ninth Circuit has erred. The judgment of the Ninth Circuit should be reversed. The Court should determine that strict scrutiny should apply, and it should determine that Petitioner Johnson's equal protection rights were violated.
John Paul Stevens: Thank you, Mr. Deixler. The case is submitted.
Speaker: The Honorable Court is now adjourned until tomorrow at ten o'clock.